GRIFFIN, Judge.
This is the appeal from a final judgment in favor of the defendant, Safeco Insurance Company of America (“Safeco”) on appellants’ claim for uninsured motorist coverage (“UM”). The primary issue is whether appellants made an informed rejection of uninsured motorist coverage in an amount equal to their $500,000/1,000,000 bodily injury liability coverage. § 627.727(1), Fla. Stat. (1981). The case was tried to a jury, which found in favor of Safeco — probably because the jury did not believe that the insurance agent falsely informed Mrs. Nathan they could not purchase UM limits greater than $10,000/20,000. We must nevertheless reverse because, after thorough review of the record, we conclude there was no competent substantial evidence adduced at trial from which the jury could have properly concluded that the insured had been advised by Safeco’s agent, or otherwise knew, that UM coverage was available at limits equal to the limits of their bodily injury liability coverage. See Kimball v. Great American Ins. Co., 420 So.2d 1086 (Fla.1982). Appellants’ motion for directed verdict at the close of the evidence should have been granted.
REVERSED and REMANDED with instructions to enter judgment for appellant.
HARRIS, J. and UNGARO, U., Associate Judge, concur.